Order unanimously reversed, with $25 costs and disbursements and motion denied, without costs, with leave to renew upon appropriate papers. Memorandum: The moving papers were totally inadequate and insufficient and the motion should have been denied with leave to renew upon appropriate papers. (Appeal by defendants, Abe Goldman and Markson Bros, Inc., from order of Onondaga Special Term granting a motion of plaintiffs for examination of certain defendants and for discovery and inspection.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.